Broyles, C. J.
This was a proceeding brought by the State Highway Department to condemn certain land of the defendants as a right of way. The jury returned a verdict in favor of the condemnee for $1900. The Highway Department’s motion for a new trial was overruled, and it excepted. Held:
1. Under the facts of the case and the entire charge, none of the alleged errors of commission and omission in the charge was prejudicial to the condemnor.
2. While some of the evidence would have authorized a verdict for a much smaller amount for the condemnee, there was other evidence which supported the finding of the jury; and that finding having been approved by the judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.